DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,235,834.  Although the claims at issue are not identical, they are not patentably distinct from each other because the current application claims similar limitations as the patent, with one exception.  The current application additionally claims a card deck reader that at least one of electronically or optically reads a given card when the card is dealt from the deck.  It would have been obvious for one with ordinary skill in the art, at the time of the invention, to have modified the patent to include a card deck reader to read a card when the card is dealt from the deck, to provide accurate odds for the players wagering in the game.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Subject matter eligibility determinations under 35 U.S.C. § 101 follow the procedure explained in the Federal Register notice titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), which is found at: http://www.gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf. 
Based upon consideration of all the relevant factors with respect to the claims as a whole, claims 2-17 are rejected under 35 U.S.C. 101 as being directed to ineligible subject matter.  
Although the claim(s) are drawn to at least one of the four statutory categories of invention (i.e. process, machine, manufacture, or composition satisfying Step I of an eligibility analysis), which would normally be considered within an appropriate statutory category, as has been noted in the recent Supreme Court decisions Bilski v. Kappos, 130 S. Ct. 3218, 3227 (2010), Alice Corp. Pty. Ltd. v. CLS Bank International, 134 S.Ct. 2347(2014)), (Case No. 13-298 (Supr. Ct., June 19, 2014), and the Court of Appeals for the Federal Circuit in CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366 (Fed. Cir. 2011), Bancorp Services, L. L. C v Sun Life Assur. Co. of Canada (U.S.), -- F.3d ---, 2012, (Fed. Circ. 2012), one must then look beyond whether the claim falls within a statutory category and determine whether or not the claim is an attempt to patent ineligible subject matter which the courts have proclaimed judicially excepted, specifically, laws of nature, physical phenomena, and abstract ideas (constituting Steps 2A and 2B of the eligibility analysis).  The Supreme Court noted that said decisions are instructive on how to investigate issues of subject matter eligibility and that the question underlying such an investigation is whether or not the claim is an attempt to claim subject matter which has been judicially excepted. 
The 2014 Interim Guidance outlines Steps 2A and 2B equivalent to Parts I and II of the Mayo test) which must be undertaken as they pertain to the concept of abstract ideas.
Step 2A - A determination of whether the claim(s) is/are directed to a law of nature, a natural phenomenon, or an abstract idea must be performed.  Examples of abstract ideas include:
Fundamental economic practices;
Certain methods of organizing human activities;
An idea “of itself”; and
Mathematical relationships/formulas.
Types of concepts the courts have found to be abstract ideas include: mitigating settlement risk; hedging; creating a contractual relationship; using advertising as an exchange or currency; processing information through a clearinghouse; comparing new and stored information and using rules to identify options; using categories to organize, store, and transmit information; organizing information through mathematical correlations; managing a game of bingo; the Arrhenius equation for calculating the cure time of rubber, a formula for updating alarm limits, a mathematical formula relating to standing wave phenomena, and a mathematical procedure for converting one form of numerical representation to another. 
Step 2B - A determination of whether the claim(s) amounts to significantly more than the abstract idea itself.
Non-limiting or non-exclusive examples of limitations which qualify as “significantly more” include:
 Improvements in another technology or technical field;
Improvements in the functioning of the computer itself;
Applying the judicial exception with, or by use of, a particular machine;
Effecting a transformation or reduction of a particular article to a different state or thing;
Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application;
Other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.
Non-limiting or non-exclusive examples of limitations which fail to qualify as “significantly more” include:
Adding the words “apply it” (or equivalent) with an abstract idea, or mere instructions to implement an abstract idea on a computer; 
Simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine, and conventional activities previously known in the art;
Adding insignificant extrasolution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea;
Generally linking the use of the judicial exception to a particular technological environment or field of use.

	A patent may be obtained for “any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof.” 35 U.S.C. § 101. The Supreme Court has “long held that this provision contains an important implicit exception[:] Laws of nature, natural phenomena, and abstract ideas are not patentable.” Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2116 (2013) (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293 (2012)). Under the now familiar two-part test described by the Supreme Court in Alice, “[w]e must first determine whether the claims at issue are directed to a patent-ineligible concept,” such as an abstract idea. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2355 (2014). If so, we must then “consider the elements of each claim both individually and ‘as an ordered combination’ to determine whether the additional elements ‘transform the nature of the claim’ into a patent-eligible application.” Id. (quoting Mayo, 132 S. Ct. at 1298, 1297).
In the instant application, the claims, when analyzed as a whole, are held to be non-statutory because they are considered to be drawn to an abstract idea without any limitations which qualify as “significantly more” than the abstract idea itself.
Under Step 2A, and based on Supreme Court decision for similar subject matter {OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362 (Fed. Cir. 2015)}, the current application has been rejected as the claims are directed to the abstract idea of playing a card game.  See United States Court of Appeals for the Federal Circuit decision; see In re Smith (also known as In re Trading Tech. Int'l) Precedential 815 F.3d 816, 118 U.S.P.Q.2d 1245 (Fed. Cir. 2016) and In re Webb, Non-Precedential (Rule 36 affirmance of PTAB), 609 Fed. Appx. 643 (Fed. Cir. 2015).

In the instant application, the claims, when analyzed as a whole, are held to be non-statutory because they are considered to be drawn to an abstract idea (i.e., certain methods of organizing human activities, engaging in lawful wagering) without any limitation(s) which qualify as “significantly more” than the abstract idea itself, but which are merely implemented/applied on a computer.  
Under Step 2A, the claims are directed towards statutory categories of invention. The claimed invention relates to playing a card game.  The claims are directed to “a first set of hole cards for a card game; determining an odds for the first wager based on a state of a deck, in which the first set of hole cards is dealt from the deck and is a flop of the game, in which the state of the deck is determined from a monitoring signal from a card deck reader that at least one of electronically or optically reads a given card when the given card is dealt from the deck, in which the first wager is based on only the flop of the game, and in which the first wager is won or lost independently of another given wager of the game; determining whether the first wager is a winning wager based on the flop of the game; and presenting, over the communication network, at the interface of the mobile computing device, an indication of whether the first wager is a winning wager.”  Claim 10, which is also an independent claim, recite this principle as well. 
This describes an abstract concept similar to those found by the courts be abstract, such as a fundamental economic practice and method of organizing human activity.  The claimed invention describes the concept of engaging in lawful behavior as it pertains to wagering.  The Examiner deems that the claimed invention therefore is directed to the abstract idea.  Further, the breadth of the claim when viewed as a whole clearly seeks to “tie up” the abstract idea.  
Under Step 2B, no element or combination of elements is sufficient to ensure the claim as a whole amounts to significantly more that the abstract idea itself.  For example, the physical components including computing devices and systems, displays and memories considered individually and as an ordered combination merely implement the abstract idea at a high level of generality and fail to impose meaningful limitations to impart patent-eligibility.  Consequently, the claims lacked an inventive concept that would transform them into patent-eligible application of the incorporated abstract idea.  Appropriate attention is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jarvis et al. (US Patent 7,201,654 referred to hereinafter as Jarvis) and further in view of Lutnick et al. (US Patent Pub. 20100048302; referred to hereinafter as Lutnick).  
Claims 2 & 10:	Jarvis discloses an apparatus comprising, at least one processor (figure 1) configured to control: receiving, over a communication network, from a mobile computing device (col. 7: 10-33), a first wager representing a selection at an interface of the mobile computing device for a first set of hole cards for a card game (col. 7: 46-60) determining an odds for the first wager based on a state of a deck (col. 12, determines the odd based on the state of the deck as cards are dealt), in which the first set of hole cards is dealt from the deck and is a flop of the game, in which the first wager is based on only the flop of the game, and in which the first wager is won or lost independently of another given wager of the game (col. 7: 10-60 initial bet), determining whether the first wager is a winning wager based on the flop of the game; and presenting, over the communication network, at the interface of the mobile computing device, an indication of whether the first wager is a winning wager (cols. 12-13: 26-52).  Jarvis, however does not disclose a card deck reader that at least one of electronically or optically reads a given card when the given card is dealt from the deck.  In an analogous art, Lutnick teach of card game (0077), wherein the game includes an optical card reader for reading the card faces to determine current state of the game based on the cards revealed (0239 & 0731).  It would have been obvious for one with ordinary skill in the art, at the time of the invention, to have modified the poker game disclosed by Jarvis to include a card deck reader to read a given card when the given card is dealt from the deck, as taught by Lutnick to provide an accurate outcome of the poker game. 
Claims 3 & 11:	The combination of Jarvis and Lutnick teach the first wager includes a wager that the flop includes at least one characteristic and in which the at least one processor is configured to control determining whether the first wager is a winning wager based on whether the flop includes the at least one characteristic (Jarvis col. 7-9: 61-32).
Claims 4 & 12:	The combination of Jarvis and Lutnick teach the hole cards include cards of a same suit, and in which the at least one characteristic includes at least one card of a different suit (col. 15, Jarvis).
Claims 5 & 13:	The combination of Jarvis and Lutnick teach determining an enhancement to a payout based on a frequency of inclusion of the at least one characteristic (Jarvis col. 13 discloses enhanced payouts).
Claims 6 & 14:	The combination of Jarvis and Lutnick teach the characteristic includes an ordered appearance of at least two cards (Jarvis table 1).
Claims 7 & 15:	The combination of Jarvis and Lutnick teach the state of the deck includes an initial state of the deck or a state of the deck without the first set of hole cards (Jarvis col. 7, wherein the initial state of the deck is full deck, before cards are passed out).
Claims 8 & 16:	The combination of Jarvis and Lutnick teach the first wager is offered as a hedge for another given wager (Jarvis, col. 15, example 4).
Clams 9 & 17:	The combination of Jarvis and Lutnick teach device includes a client-server gaming system (Jarvis col. 7: 10-45).

Examiner’s Note
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Snow (20090121437) refers to a card game with an optional side bet and methods for playing this game. The method comprises the player placing an ante bet and a blind bet to enter the game and optionally placing the optional side bet. The dealer deals a plurality of Hole cards to the players, and the players are then given the option to place a first play bet or check. The dealer deals a plurality of community cards, turning at least one of the community cards face up, and the players are given the option to place a second play bet or check. The dealer turns the remaining community cards face up, and the players are then given the option to place a third play bet or check. The dealer receives a plurality of dealer Hole cards. After the dealer Hole cards are revealed, the hands are determined by combining two dealer Hole cards with the community cards to form a dealer's hand. The ante, blind, play and optional bets are then resolved, the optional side bet resolved according to a predetermined criteria.
Rozkin (7,429,215) refers to providing side wagering in a wager-based game. Side wagers made by an observer of the wager-based game are accepted, where the side wager is associated with an event that is uncertain at the time the side wager is made. The event is associated with at least one player of the wager-based game. A payout based on the side wager is calculated and provided to the observer if the event occurs. In one embodiment of the invention, player ratings may also be provided to facilitate the making of side wagers.
Barshack (20060135240) refers to methods for playing a game of poker over a communication network such as the internet which are simple and easy to learn. In a first method, all participants place bets of equal value into a pot with no additional opportunities to raise or place additional bets. In a second method, players are provided with an option to place bets on various rules of winning, wherein bets are paid depending on the outcome of the three-card flop. In a third method, players are presented with timed intervals during which players can place a fixed bet into the pot to be eligible to stay in the hand. Significantly, all players decide whether to place additional bets simultaneously or during the same time interval rather than sequentially as is done in traditional versions of poker.

The referenced citations made in the rejection(s) above are intended to exemplify areas in the prior art document(s) in which the examiner believed are the most relevant to the claimed subject matter.  However, it is incumbent upon the applicant to analyze the prior art document(s) in its/their entirety since other areas of the document(s) may be relied upon at a later time to substantiate examiner's rationale of record.  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).  However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed ...." In re Fulton, 391F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIT PANDYA whose telephone number is (571)272-2823. The examiner can normally be reached M-F 9:30-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNIT PANDYA/            Primary Examiner, Art Unit 3649